Appellant was convicted of murder in the first degree, his punishment being assessed at death.
There are quite a number of grounds set out in the motion for new trial. Most of these are criticisms of the court's charge as not submitting the law properly as called for by the facts, or properly submitting the law under the facts detailed by the witnesses. The evidence is not before us. There is no statement of facts sent up with this transcript. These matters urged in the motion for new trial can not be revised in the absence of the evidence.
The judgment is affirmed.
Affirmed.
[Rehearing denied October 15, 1913. — Reporter.]